Citation Nr: 0718555	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946 and from December 1950 to September 1951.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement service connection 
for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss, which he relates to noise exposure during service. 
Service administrative records indicate the veteran served 
more than five years aboard naval ships.  The veteran 
contends that his current bilateral hearing loss disability 
was caused by prolonged exposure to high frequency sonar 
frequencies as a sonar technician.  He contends that his 
post-service employment did not involve significant noise 
exposure. 

In support of his claim, the veteran submits March 2004 VA 
treatment records which reflect a current diagnosis of 
bilateral moderately severe sensorineural hearing loss.  The 
veteran was issued hearing aids in May 2004. The veteran's 
audiologist did not provide a nexus opinion regarding whether 
the veteran's current bilateral hearing loss disability is 
related to service. 

VA has the duty to assist the veteran in the development of 
his claim by providing him with an opinion to determine 
whether a medical nexus exists between his current bilateral 
hearing loss disability and noise exposure during service. 
Thus, the issue of service connection for a bilateral hearing 
loss disability is REMANDED for the following development:

1. Provide the veteran a VA examination 
to determine whether it is as least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
current bilateral hearing loss disability 
is related to the noise exposure 
identified in service (sonar technician).  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



